              Case
               Case1:03-cv-09917-LAP-KNF
                    1:03-cv-09917-LAP-KNF Document
                                           Document263-1 Filed03/02/21
                                                    265 Filed  03/02/21 Page
                                                                         Page12ofof23



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



  LV, RC, AD, NA, ADJ, YG, LO, AP, RLB, RD,           ECF CASE
  and JYW, individually; and VSG, HR, CW, SS,
  MG, MS, ST, RZ, MC, and JP, on behalf of
  themselves and all others similarly situated,

                              Plaintiffs,

                     v.                               No. 03 Civ. 9917 (LAP)
  NEW YORK CITY DEPARTMENT OF
  EDUCATION; NEW YORK CITY BOARD
  OF EDUCATION; Richard A. Carranza, in his
  individual and official capacity as Chancellor of
  the New York City School District,
                              Defendant.




                    [PROPOSED] JUDGMENT FOR DECLARATORY RELIEF




33899.11300
    Case
     Case1:03-cv-09917-LAP-KNF
          1:03-cv-09917-LAP-KNF Document
                                 Document263-1 Filed03/02/21
                                          265 Filed  03/02/21 Page
                                                               Page23ofof23




       WHEREAS, pursuant to Section 1415 of the Individuals with Disabilities Education Act,

20 U.S.C. § 1400 et seq. (the “IDEA”), and the New York State Education Law, Defendant the

New York City Department of Education (the “DOE”) is responsible for implementing final

impartial hearing orders (as described in Section 1415 of the IDEA), including orders to pay or

reimburse the payment of tuition on behalf of members of the Class in this action at New York

City private schools;

       WHEREAS, on October 23, 2020, Plaintiffs moved the Court for a declaratory judgment

that DOE’s refusal or failure to implement final impartial hearing orders pending review of

private schools’ remote learning programs violates Section 1415 of the IDEA and Section 4404

of the New York State Education Law (see ECF Nos. 234, 238);

       WHEREAS, on February 18, 2021, the Court granted Plaintiffs’ motion (see

Memorandum and Order, ECF No. 258) (the “Order”),

       NOW, THEREFORE, IT IS HEREBY ADJUDGED AND DECLARED THAT:

       1.      In light of the foregoing, and for the reasons set forth in the Order, DOE’s

withholding of tuition payments required by final impartial hearing orders until it approves the

private schools’ remote-learning plans violates Section 1415 of the IDEA and Section 4404 of

the New York State Education Law;

       2.      In light of the foregoing, and for the reasons set forth in the Order, DOE’s refusal

to implement final impartial hearing orders until it approves the private schools’ remote-learning

plans violates Section 1415 of the IDEA and Section 4404 of the New York State Education

Law.



DATED: March 2, 2021
                                                            The Honorable Loretta A. Preska
                                                            United States District Judge


                                                1
